Bell, Chief Judge.
In this workmen’s compensation case the full board on appeal accepted as fact the testimony of two medical doctors overturning the administrative law judge’s finding of fact based on the contra testimony of one doctor. The superior court reversed reciting in its order that the board’s award was improper because "The Board merely changed the Administrative Law Judge’s holding on the question of causation of death without giving any different evidence to support this charge. The 'any evidence rule’ has no application in this claim. .Held:
The court erred in reversing the award of the board. The "any evidence” rule does apply in this case. See *256American Motorists Ins. Co. v. Brown, 128 Ga. App. 813 (198 SE2d 348) scad Springfield Ins. Co. v. Harris, 106 Ga. App. 422 (126 SE2d 920).
Submitted January 31, 1977
Decided February 9, 1977.
Lawton Miller, Jr., for appellant.
Neal D. McKenney, John M. Hancock, for appellee.

Judgment reversed.


McMurray and Smith, JJ., concur.